Citation Nr: 0118769	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
history of hepatitis.  

2.  Entitlement to an initial compensable evaluation for 
prostatitis.  

3.  Entitlement to an initial compensable evaluation for a 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from February 1964 to February 
1994.  

This appeal arose from a January 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) in which service connection for 
Hepatitis C, prostatitis and a hearing loss disability was 
granted and assigned noncompensable evaluations.  


FINDINGS OF FACT

1.  Whether the veteran is entitled to an increased 
evaluation for Hepatitis C depends on whether there is liver 
damage with gastrointestinal disturbance; necessitating 
dietary restriction or other therapeutic measures; with 
associated fatigue, anxiety, and mental depression; or with 
episodes of disabling symptoms requiring rest therapy.  The 
evidence of record does not resolve this issue.

2.  Whether the veteran is entitled to an increased 
evaluation for prostatitis depends on whether the veteran has 
urinary tract infections or a voiding dysfunction, a 
description of his urinary leakage, urinary frequency and 
whether there is any obstructed voiding.  The evidence of 
record does not resolve this issue.

3.  Whether the veteran is entitled to an increased 
evaluation for a hearing loss disability depends on his 
auditory acuity levels and speech audiometry.  The evidence 
of record does not resolve this issue.


CONCLUSION OF LAW

The veteran's claims for increased evaluations must be 
denied.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.655(a) & (b) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board remanded this matter in September 2000 
to attempt to obtain all relevant evidence.  The veteran did 
not respond to the RO's request to identify all sources of 
treatment received for his service-connected disabilities.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The VA examined the veteran in October 1994.  A review of his 
systems reveals that he was positive for obstipation and also 
dumping syndrome particularly after eating.  He had some 
recurrent abdominal discomfort and cramping and some lower 
leg arthralgias.  The veteran had a history of chronic active 
hepatitis with periodic nausea.  The impressions included 
laparotomy with Billroth-II anastomosis with secondary 
dumping prohibiting him from prolonged periods greater than 
an hour or two where he could not get to a bathroom.  This 
interfered with travel and certain kinds of employment.  
Periodically there was some obstipation and he had some 
abdominal cramping associated with this.  A history of 
chronic active hepatitis and prostatitis with hematuria and 
lower tract symptoms were also noted.  

The VA examined the veteran in June 1997.  Examination of the 
ears provided normal findings.  The examiner wrote that the 
audiogram showed mixed hearing loss, moderate type.  (The 
audiogram was not included with the examination report).  
Examination of the digestive system revealed that the veteran 
had several laparotomies and recurrent small bowel 
obstruction.  His abdomen was soft, not distended and 
nontender with normal bowel sounds.  The impression was 
piles.  Examination of the genito-urinary system revealed 
that both kidneys were normal and the veteran's bladder was 
normal.  There was no clinical endocrimotogical disease.  The 
diagnoses were chronic active hepatitis and hepatitis C 
positive.  

Audiograms were not included in either VA examination and the 
examination reports did not address the rating criteria for 
the veteran's service-connected disabilities of Hepatitis C 
and prostatitis.  Given the discrepancies in the examination 
reports the Board remanded this matter in September 2000 for 
another VA examination which included audiograms and 
Hepatitis C and prostatitis examinations which address the 
rating criteria.  It is noted that this additional 
examination is absolutely necessary in this case in order to 
determine the current nature and degree of severity of the 
veteran's service-connected Hepatitis C, prostatitis and 
hearing loss disability.  This information is needed in order 
to determine entitlement to the benefit sought.  Pursuant to 
the Board's September 2000 remand the RO scheduled the 
veteran for another examination for October 2000.  The 
veteran failed to report for this examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section as 
appropriate.  Examples of good cause include, but are no 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (2000).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2000).  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has said that it is 
the claimants' burden to keep VA apprised of their 
whereabouts.  If they do not do so, there is no burden on the 
part of VA to turn up heaven and earth to find them.  Hyskon 
v. Brown, 5 Vet. App. 262, 265 (1993).  

Under the circumstances, 38 C.F.R. 3.655(b) directs that the 
claims for evaluations in excess of those assigned to the 
service-connected Hepatitis C, prostatitis and a hearing loss 
disability will be denied.  


ORDER

Evaluations in excess of those currently assigned to the 
service-connected Hepatitis C, prostatitis and a hearing loss 
disability are denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


